          Case 1:21-cr-00473-DLF Document 1-1 Filed 06/22/20 Page 1 of 13


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :       MISC. NO.
                v.                            :
                                              :       Filed Under Seal
SIKIRAT ADUNNI BROWN,                         :
                                              :
                Defendant.                    :

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

   I.         IDENTITY OF THE AFFIANT

   I, Kristina Benoit, being duly sworn, state:

         1.     I am a Special Agent of the Federal Bureau of Investigation (“FBI”). From 2019 to

the present, I have been assigned to a white-collar crime squad at the FBI’s Washington Field

Office in the District of Columbia, specifically focused on the investigation of health care fraud

and other health care crimes. I have received training in general law enforcement and criminal

investigations, and I have attended training programs focused on health care crimes. I have

investigated allegations of health care fraud, false statements, identity theft, mail fraud, and wire

fraud.

         2.     I am assigned to this investigation and my involvement has included, but is not

limited to, interviewing witnesses, reviewing Medicaid billing claims and medical records

associated with Medicaid recipients, as well as conducting surveillance.

   II.        REASON FOR AFFIDAVIT

         3.     This affidavit is made in support of a criminal complaint and arrest warrant

charging SIKIRAT ADUNNI BROWN (“BROWN”), also known as “SIKIRAT ADUNNI

BADEJO” with violations of 18 U.S.C. § 1347 (Health Care Fraud) and 18 U.S.C. § 1035 (Health

Care False Statements).



                                                  1
         Case 1:21-cr-00473-DLF Document 1-1 Filed 06/22/20 Page 2 of 13


       4.       BROWN currently resides in Upper Marlboro, Maryland. Since approximately

July 2014 through the present, BROWN has been employed as a Personal Care Aid (“PCA”) to

provide home health services to residents of the District of Columbia who receive Medicaid.

BROWN has used a unique National Provide Identifier (“NPI”) Number, ending in 2972, to submit

timesheets to Home Health Agencies (“HHAs”), which in turn have billed Medicaid and paid

BROWN.

       5.      In or around August 2019, the FBI, the Department of Health and Human Services,

Office of Inspector General (“HHS-OIG”), and the D.C. Medicaid Fraud Control Unit (“MFCU”)

opened an investigation into allegations that BROWN was defrauding Medicaid. The investigation

confirmed that BROWN caused false claims to be submitted to Medicaid, which can be broadly

categorized as follows: (1) claims purporting that BROWN provided services in excess of twenty

(20) hours in a given day; (2) claims purporting that BROWN provided services to multiple

beneficiaries in overlapping hours for different HHAs; (3) claims purporting that BROWN

provided services to Medicaid beneficiaries to whom she provided no care at all; (4) a claim

purporting that BROWN provided services while traveling outside the D.C. metropolitan area; and

(5) claims that were tainted by the payment of illegal kickbacks to at least one Medicaid beneficiary

to secure signatures on fraudulent timesheets.

       6.      Based on a review of Medicaid billing claims submitted under BROWN’s NPI

number for a period of approximately 56 months, between on or about November 1, 2014 through

on or about June 28, 2019, Medicaid paid HHAs that employed BROWN approximately $463,229

for approximately 93,879 units (or 23,469.75 hours) of PCA services allegedly provided by

BROWN. A review of BROWN’s claims data shows that she caused Medicaid to be billed for as

many as 164 units (or 41 hours) of work on a single day. The claims data further showed that, at

various times between November 2014 and the present, BROWN was employed by approximately

                                                 2
           Case 1:21-cr-00473-DLF Document 1-1 Filed 06/22/20 Page 3 of 13


eleven HHAs. The eleven HHAs were registered to do business in the District and in doing so

provide home health services to D.C. Medicaid beneficiaries. BROWN purported to provide PCA

services for up to thirty-one different Medicaid beneficiaries during this time period.

          7.     The facts and information contained in this affidavit are based on my personal

knowledge of the investigation and the observations and reports of other law enforcement officers.

This affidavit does not include every fact and matter observed by me or known to the government

relating to the subject matter of this investigation. Instead, this affidavit contains only those facts

necessary to establish that probable cause exists.

   III.        OVERVIEW OF THE DISTRICT OF COLUMBIA MEDICAID PROGRAM
               AND HOME HEALTH CARE SERVICES

          8.     Medicaid is a “health care benefit program” as defined by 18 U.S.C. § 24(b). It was

established by Congress under Title XIX of the Social Security Act of 1965 (the “Medicaid Act”).

Medicaid was overseen and administered by the Centers of Medicare and Medicaid Services

(“CMS”), an agency within HHS. The federal government provides the funding for 70 to 80

percent of Medicaid, and the District provides the remaining funds. Through September 30, 2008,

Medicaid was administered by the D.C. Department of Health’s Medical Assistance

Administration; however, since October 1, 2008, Medicaid has been administered by the

Department of Health Care Finance (“DHCF”), which is located in Northwest Washington, D.C.

          9.     D.C. Medicaid provides health insurance coverage to residents of the District of

Columbia whose incomes are below a certain financial threshold as measured against the poverty

line. Recipients of medical services covered by Medicaid are referred to as “beneficiaries.” In the

District of Columbia, a beneficiary is assigned a D.C. identifier (“DCID”), a unique eight-digit

number that is used to bill Medicaid for services provided to the beneficiary.




                                                  3
         Case 1:21-cr-00473-DLF Document 1-1 Filed 06/22/20 Page 4 of 13


       10.     In the District of Columbia, HHAs can provide certain services including skilled

nursing, home health aide, and personal care services. Personal care services are intended to assist

Medicaid beneficiaries in performing the activities of daily living, known as “ADLs.” ADLs

include the ability to get in and out of bed, bathe, dress, eat, take medication prescribed for self-

administration, and engage in toileting.

       11.     To be eligible to participate in Medicaid, HHAs must agree to abide by all federal

and local laws, regulations, and program manuals governing Medicaid reimbursements. To receive

reimbursement from Medicaid, HHAs operating in the District of Columbia are required to submit

a claim, either electronically or in paper form, to DHCF. As part of the claim, an HHA must

provide certain information, such as the name of the Medicaid beneficiary, the date of service, the

type of service and corresponding billing code, the amount of time a service was provided, and the

amount of money being claimed by the HHA as payment from Medicaid. Medicaid only pays for

services that are medically reasonable and necessary, and that are actually provided as claimed.

       12.     HHAs employ and contract with personal care aides to provide services to Medicaid

beneficiaries. Under the Medicaid rules, a PCA must meet certain qualifications, including: (a)

being at least 18 years of age; (b) being a citizen of the United States or an alien who is lawfully

authorized to work in the United States; (c) completing a home health aide training program that

involves at least seventy-five hours of classroom training with at least sixteen hours devoted to

supervised practical training; (d) passing a competency evaluation for the services which the PCA

is required to perform consistent with the requirements set forth in 42 C.F.R. § 484.36; (e)

obtaining certification in cardiopulmonary resuscitation and maintaining such certification

annually; (f) demonstrating that the PCA is free from communicable disease as confirmed by an

annual PPD Skin Test or documentation from a primary care physician stating that the person is

free from communicable disease; and (g) passing a criminal background check. PCAs are issued a

                                                 4
         Case 1:21-cr-00473-DLF Document 1-1 Filed 06/22/20 Page 5 of 13


unique 10-digit NPI number, which the HHA uses to bill Medicaid for services rendered to a

beneficiary based on timesheets submitted by the PCA.

       13.     To receive personal care services under Medicaid, a beneficiary must obtain a

prescription from a doctor, informally known as an “intake.” Medicaid only pays for personal care

services if the doctor determines after a face-to-face physical examination that the beneficiary has

functional limitations in one or more ADLs. DHCF regulations that went into effect in November

2013 clarified that the doctor prescribing the intake must be the beneficiary’s primary care

physician with whom the beneficiary had a pre-existing doctor-patient relationship.

       14.     A beneficiary takes the intake to an HHA, which in turn arranges for a registered

nurse to perform an initial assessment of the beneficiary’s functional status and needs. The nurse

drafts a Plan of Care (“POC”) for the beneficiary based on the assessment. The POC is required to

specify the frequency, duration, and expected outcome of the personal care services and is

supposed to be tailored to address the individual needs of the beneficiary.

       15.     The HHA then assigns a PCA to provide the personal care services set forth in the

POC to the beneficiary. Services typically are provided in the beneficiary’s home and PCAs must

document the provided care on a timesheet that is submitted to the HHA. The timesheet is supposed

to reflect accurately the date the PCA provided services, the itemized services rendered, the amount

of time spent providing each service, and the location at which the services were provided.

Timesheets are supposed to be signed each day by both the PCA and the beneficiary. However, a

single timesheet can contain a full week of services. HHAs use the timesheets to determine and

justify the hours of services for which the HHA files a reimbursement claim with Medicaid.

       16.     As outlined in Section 6.3, Interrelationship of Providers, of the D.C. Medicaid

MMIS Provider Billing Manual, “Providers are prohibited from referring or soliciting beneficiaries

directly or indirectly to other providers for financial consideration. Providers also are prohibited

                                                 5
          Case 1:21-cr-00473-DLF Document 1-1 Filed 06/22/20 Page 6 of 13


from soliciting, receiving or offering kickbacks; payments, gifts, bribes, or rebates for purchasing;

leasing, ordering, arranging for, recommending purchasing, leasing; ordering for goods, facilities,

or items for which payment is made through the D.C. Medicaid Program.”

   IV.         FACTS SUPPORTING PROBABLE CAUSE

         17.     As mentioned above, the investigation revealed that BROWN submitted or caused

to be submitted false timesheets to several HHAs for payment for PCA services not rendered to

beneficiaries. The HHAs subsequently sought and received payments from D.C. Medicaid based

on BROWN’s fraudulent timesheets, and in turn paid BROWN.

         18.     During the course of the investigation, law enforcement obtained, inter alia,

BROWN’s payroll records, HHA employment records, patient files, and D.C. Medicaid billing

claims submitted with BROWN’s NPI number. Law enforcement also interviewed witnesses and

conducted surveillance.

         19.     BROWN’s fraudulent Medicaid claims are too numerous to recite in this Affidavit.

However, for purposes of establishing probable cause, the exemplars set forth in Paragraphs 20

through 29 demonstrate, but are not exhaustive of, the fraud BROWN committed against D.C.

Medicaid.

         A.      BILLING EXCEEDING 20 HOURS IN A GIVEN DAY AND
                 OVERLAPPING HOURS OF CARE

         20.     A review of D.C. Medicaid claims data for BROWN revealed that on 335

occasions, from on or about November 1, 2014 through on or about October 25, 2015, BROWN

claimed to provide between 20 and 38 hours of PCA services to Medicaid beneficiaries each day.

D.C. Medicaid paid HHAs approximately $180,115.70 on BROWN’s behalf for the 335 occasions.

On each of the days for which BROWN purportedly worked between 20 and 38 hours, BROWN

claimed that she provided PCA services to as few as three and as many as seven beneficiaries each



                                                 6
          Case 1:21-cr-00473-DLF Document 1-1 Filed 06/22/20 Page 7 of 13


day, and for between three and six HHAs, often during overlapping hours. Medicaid prohibits

PCAs from providing services to more than one beneficiary at a time.

         21.      For example, on June 28, 2015, BROWN purported to provide 144 units (or 36

hours) of PCA services to six beneficiaries associated with five HHAs. Timesheets submitted for

BROWN showed that she allegedly provided PCA services to six beneficiaries during overlapping

hours on that single day. Table 1 below summarizes the entries from BROWN’s timesheets and

the corresponding Medicaid data, including a total payment of $679.68 to the five HHAs.

                                           TABLE 11
    6/28/2015
    BENEFICIARY       HHA       TIME IN     TIME OUT     UNITS PAID      HOURS         $ PAID
        B-4          HHA-4        7:00        15:00          32            8         $ 151.04
        B-5          HHA-5        8:00        14:00          24            6         $ 113.28
        B-7          HHA-6        8:00        12:00          16            4         $    75.52
        B-3          HHA-3       13:00        21:00          32            8         $ 151.04
        B-1          HHA-1       15:00        19:00          16            4         $    75.52
        B-6          HHA-6       15:00        21:00          24            6         $ 113.28
          6            5                                    144            36        $ 679.68

         22.      As an additional example, from July 27, 2015 through August 2, 2015, BROWN

purported to provide PCA services to three to four beneficiaries per day through three to four

HHAs. D.C. Medicaid issued payments totaling $3,322.88 to the four HHAs for 704 units (or 176

hours) of care across a total of seven days even though there are only 672 units (or 168 hours) in

a seven-day period. Table 2 below summarizes the entries from BROWN’s timesheets and the

corresponding Medicaid data.




1
 BROWN’s NPI number also was used to bill Medicaid for $65 related to one unit of “DIRECT
SKILLED NURSING SERVICES OF A LICENSED NURSE (LPN OR RN) IN THE
HOMEHEALTH OR HOSPICE SETTING” that was allegedly provided on June 28, 2015.
Medicaid issued a $65 payment to HHA-1 as a result of that claim.
                                                7
                Case 1:21-cr-00473-DLF Document 1-1 Filed 06/22/20 Page 8 of 13


                                              TABLE 2
             7/27/2015
             BENEFICIARY    HHA     TIME IN     TIME OUT   UNITS PAID   HOURS       $ PAID
                  B-4      HHA-4      7:00        15:00        32          8    $      151.04
MONDAY


                  B-5      HHA-5      8:00        14:00        24          6    $      113.28
                  B-7      HHA-6      8:00        12:00        16          4    $       75.52
                  B-3      HHA-3     13:00        21:00        32          8    $      151.04
                   4         4                                104         26    $      490.88
             7/28/2015
             BENEFICIARY    HHA     TIME IN     TIME OUT   UNITS PAID   HOURS       $ PAID
                  B-4      HHA-4      7:00        15:00        32          8    $      151.04
TUESDAY




                  B-5      HHA-5      8:00        14:00        24          6    $      113.28
                  B-7      HHA-6      8:00        12:00        16          4    $       75.52
                  B-3      HHA-3     13:00        21:00        32          8    $      151.04
                   4         4                                104         26    $      490.88
             7/29/2015
             BENEFICIARY    HHA     TIME IN     TIME OUT   UNITS PAID   HOURS       $ PAID
WEDNESDAY




                  B-4      HHA-4      7:00        15:00        32          8    $      151.04
                  B-5      HHA-5      8:00        14:00        24          6    $      113.28
                  B-7      HHA-6      8:00        12:00        16          4    $       75.52
                  B-3      HHA-3     13:00        21:00        32          8    $      151.04
                   4         4                                104         26    $      490.88
             7/30/2015
             BENEFICIARY    HHA     TIME IN     TIME OUT   UNITS PAID   HOURS       $ PAID
THURSDAY




                  B-4      HHA-4      7:00        15:00        32          8    $      151.04
                  B-7      HHA-6      8:00        12:00        16          4    $       75.52
                  B-3      HHA-3     13:00        21:00        32          8    $      151.04
                   3         3                                 80         20    $      377.60
             7/31/2015
             BENEFICIARY    HHA     TIME IN     TIME OUT   UNITS PAID   HOURS       $ PAID
                  B-4      HHA-4      7:00        15:00        32          8    $      151.04
FRIDAY




                  B-5      HHA-5      8:00        14:00        24          6    $      113.28
                  B-7      HHA-6      8:00        12:00        16          4    $       75.52
                  B-3      HHA-3     13:00        21:00        32          8    $      151.04
                   4         4                                104         26    $      490.88
             8/1/2015
             BENEFICIARY    HHA     TIME IN     TIME OUT   UNITS PAID   HOURS       $ PAID
SATURDAY




                  B-4      HHA-4      7:00        15:00        32          8    $      151.04
                  B-5      HHA-5      8:00        14:00        24          6    $      113.28
                  B-3      HHA-3     13:00        21:00        32          8    $      151.04
                  B-1      HHA-1     15:00        19:00        16          4    $       75.52
                   4         4                                104         26    $      490.88

             8/2/2015
             BENEFICIARY    HHA     TIME IN     TIME OUT   UNITS PAID   HOURS       $ PAID
                  B-4      HHA-4      7:00        15:00        32          8    $      151.04
SUNDAY




                  B-5      HHA-5      8:00        14:00        24          6    $      113.28
                  B-3      HHA-3     13:00        21:00        32          8    $      151.04
                  B-1      HHA-1     15:00        19:00        16          4    $       75.52
                   4         4                                104         26    $      490.88
                                                           UNITS PAID   HOURS       $ PAID
            WEEK TOTAL
                                                              704        176    $    3,322.88




                                                 8
         Case 1:21-cr-00473-DLF Document 1-1 Filed 06/22/20 Page 9 of 13




       B.      PAYMENT OF KICKBACKS TO BENEFICIARIES

       23.     BROWN also caused D.C. Medicaid to be billed for PCA services that she did not

provide and which were tainted by unlawful kickback arrangements with at least one identified

beneficiary.

       24.     On or about October 4, 2019, law enforcement interviewed B-8, who said BROWN

paid him/her $100 every two weeks to sign timesheets for days she did not provide services. B-8

and BROWN had agreed that BROWN would pay him/her $200 every two weeks, but BROWN

only paid B-8 $100, ultimately causing B-8 to discontinue their arrangement. BROWN was

supposed to provide him/her with PCA services six hours per day, seven days per week. According

to D.C. Medicaid claims data, BROWN caused D.C. Medicaid to be billed for services to B-8 from

on or about June 9, 2016 through on or about October 13, 2016. As of June 9, 2016, BROWN was

already billing for two other beneficiaries, making B-8 her third, full-time client. According to the

D.C. Medicaid claims from June 9, 2016 to October 13, 2016, BROWN caused D.C. Medicaid to

issue HHA-7 $14,266.84 in payments for PCA services that BROWN allegedly provided to B-8.

       C.      SURVEILLANCE

       25.     Law enforcement conducted surveillance on March 12, 17, and 18, 2020 as part of

this investigation. On March 12, 2020, at approximately 2:38 PM, BROWN’s automobile was

parked outside of B-12’s residence in Southeast Washington, D.C. At approximately 3:24 PM,

BROWN left B-12’s residence and drove to Costco in Northeast Washington. After shopping for

approximately thirty minutes, she returned to her car with a cart full of groceries. She drove away

from the parking lot at approximately 4:34 PM, at which time law enforcement was unable to

maintain visual surveillance of her. According to HHA-8 timesheets, BROWN had claimed to

provide PCA services to B-3 every weekday from 4:00 PM to 12:00 AM. At 5:00 PM, law

                                                 9
           Case 1:21-cr-00473-DLF Document 1-1 Filed 06/22/20 Page 10 of 13


enforcement did not see BROWN’s car parked at her home residence. At 5:32 PM, law

enforcement did not see the vehicle parked at B-3’s residence. Law enforcement terminated

surveillance at B-3’s residence at 5:42 PM and at BROWN’s residence at 6:30 PM. Medicaid was

billed for a total of 64 units (16 hours) of PCA services that BROWN purportedly provided that

day to B-12 and B-3, and Medicaid issued payments to the HHAs totaling approximately $341.00.

On the HHA-8 timesheet corresponding to services allegedly provided to B-3, BROWN claimed

to provide eight hours of services from 4:00 PM to 12:00 AM notwithstanding the fact that law

enforcement observed her at Costco between approximately 4:00 PM and 4:30 PM.

       26.      On March 17, BROWN’s car was parked outside B-12’s residence at approximately

2:30 PM. BROWN left B-12’s residence at approximately 3:06 PM and drove to her own

residence. Law enforcement performed spot checks on her vehicle until 6:00 PM when

surveillance was terminated. Notably, Medicaid was only billed for 32 units (8 hours) of PCA

services for B-12 that day and did not receive any claims related to BROWN performing services

for B-3.

       27.      On March 18, 2020, law enforcement observed BROWN’s car parked outside

B-12’s residence at approximately 2:24 PM. At approximately 3:09 PM, BROWN left B-12’s

residence and drove to her home in Upper Marlboro, Maryland, where she arrived at approximately

3:57 PM. At approximately 4:46 PM, while outside B-3’s residence, law enforcement called B-3.

During the phone call with B-3, law enforcement asked him/her if BROWN was there. B-3 said

BROWN was there, that she was providing PCA services, and that she provided services daily

from 4:00 PM to 12:00 AM. Following that conversation, law enforcement officers knocked on

the door of B-3’s residence and asked if BROWN was present. B-3 said BROWN was at the store.

B-3 was interviewed and said BROWN had not been to B-3’s residence to provide PCA services

during the COVID-19 outbreak, for approximately two weeks, per B-3’s request. B-3 also stated

                                              10
        Case 1:21-cr-00473-DLF Document 1-1 Filed 06/22/20 Page 11 of 13


that when BROWN did provide services, B-3 allowed BROWN to leave earlier than 12:00 AM,

sometimes around 10:30 PM or 11:00 PM. At approximately 6:10 PM, law enforcement officers

observed BROWN enter the parking lot of B-3’s residence, get out of her vehicle, and approach

the door to B-3’s residence. BROWN then turned around, got back into her vehicle, and departed

the parking lot at approximately 6:15 PM. BROWN was observed stopping at a CVS, then

returning to her own residence by approximately 6:54 PM. BROWN did not claim that she

provided services to B-3 on March 18, even though B-3 told law enforcement that BROWN was

at her residence providing services on March 18. A review of BROWN’s timesheets for the two

weeks immediately preceding March 17 and 18 showed her purportedly providing PCA services

to B-3 every single weekday from 4:00 PM to 12:00 AM, notwithstanding B-3’s assertion that

he/she told BROWN not to report due to the COVID-19 pandemic. BROWN’s timesheets also

showed her purporting to provide PCA services to B-3 from 4:00 PM to 12:00 AM on March 19,

20, 23, 24, 25, 26, 27, 30, 31; April 1, 2, 3, 20, 21, 22, 23, 24, 27, 28, 29, 30; May 1, 4, 5, 6, 7, 8,

11, 12, 13, 14, 15, 18, 19, 20, 21, and 22.

        D.      BILLING FOR SERVICES NOT RENDERED

        28.     On October 10, 2019 law enforcement interviewed B-9. B-9 stated to law

enforcement officers that at the request of BROWN, B-9 signed blank timesheets for BROWN at

the beginning of each week. B-9 said that despite having a plan that required seven days of PCA

care, BROWN would show up to B-9’s residence only three or four days per week on average.

BROWN also asked B-9 to alert her by telephone if a representative from HHA-7 called or

appeared inquiring as to BROWN’s services so that BROWN could come to B-9’s residence. From

approximately March 6, 2017, to August 1, 2017, D.C. Medicaid issued payments totaling

approximately $10,900 to HHA-7 for PCA services BROWN purported to provide to B-9.




                                                  11
        Case 1:21-cr-00473-DLF Document 1-1 Filed 06/22/20 Page 12 of 13


       29.    The investigation further revealed that BROWN caused Medicaid to be billed for

PCA services she allegedly provided while she was traveling outside of the District of Columbia.

D.C. Medicaid claims data showed that BROWN caused Medicaid to be billed for 16 units

(four hours) of service that she purportedly provided to B-9 on May 19, 2017. In an HHA-7

timesheet, BROWN claimed that she provided PCA services to B-9 from 11:00 AM to 3:00 PM

on May 19, 2017. However, American Airlines records show BROWN traveling from Tampa,

Florida, to the D.C. metropolitan area during the morning and early afternoon that day.

Specifically, BROWN flew from Tampa to Charlotte, North Carolina, on a flight that departed at

10:25 AM and arrived at 12:16 PM. She then flew from Charlotte to Baltimore Washington

Airport, departing at 1:14 PM and arriving at 2:32 PM. BROWN also caused Medicaid to be billed

for services she purportedly provided to B-3 from 4:00 PM to midnight that same day. Table 3

summarizes the entries from BROWN’s timesheets and the corresponding Medicaid data.

                                          TABLE 3




       E.     WAGE HISTORY

       30.    BROWN’s wage history from 2014 through 2019 reveals that she has received

disbursements of approximately $319,654 from HHAs. Table 4 provides more information.




                                              12
        Case 1:21-cr-00473-DLF Document 1-1 Filed 06/22/20 Page 13 of 13


                                               TABLE 4
HOME HEALTH AGENCY        2014        2015         2016      2017      2018      2019      TOTAL
HHA-7                                  $54        $14,298   $17,409   $30,200   $16,874   $78,834
HHA-8                                             $10,952   $20,987   $21,828   $14,103   $67,869
HHA-4                    $32,627     $34,886                                              $67,514
HHA-3                    $17,517     $25,894                                              $43,411
HHA-1                                                                                       N/A
HHA-2                                             $13,524                                 $13,524
HHA-5                                $15,304                                              $15,304
HHA-6                                $12,406                                              $12,406
HHA-11                   $10,404      $1,170                                              $11,574
HHA-10                   $7,562                                                            $7,562
HHA-9                                 $1,656                                               $1,656
Grand Total              $68,110     $91,371      $38,774   $38,396   $52,027   $30,977   $319,654

       F.     CONCLUSION

       31.    Based on the foregoing facts and information gathered thus far in the investigation,

I submit that there is probable cause that from on or about November 1, 2014 through the present,

BROWN committed Health Care Fraud, in violation of 18 U.S.C. § 1347, and Health Care False

Statements, in violation of 18 U.S.C. § 1035.


                                                      __________________________________
                                                      Special Agent Kristina Benoit
                                                      Federal Bureau of Investigation


       Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 on June 22, 2020.


       __________________________________
       Robin M. Meriweather
       United States Magistrate Judge




                                                 13
